Citation Nr: 1545930	
Decision Date: 10/29/15    Archive Date: 11/10/15

DOCKET NO.  10-49 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for degenerative arthritis of lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.S. De Leo




INTRODUCTION

The Veteran served on active duty from January 1970 to January 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California that granted service connection for degenerative arthritis of the lumbar spine.  Jurisdiction was subsequently transferred to Winston-Salem, North Carolina.

The Board notes that in a January 2015 decision, the RO also granted separate ratings for service connection for lumbar radiculopathy of the right and left lower extremities, however neither the Veteran nor his representative has indicated a desire to pursue review of those ratings.  See January 2015 Rating Decision located in VBMS.

In September 2015, the Veteran clarified that he did not desire a hearing before a Veterans Law Judge.

The Board has reviewed both the Veteran's physical claims file and electronic claims file located in the Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing systems to ensure that the complete record is considered.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his service-connected low back disability is more severely disabling than the assigned 10 percent rating reflects.  He was examined by VA in April 2009 for his low back disability, but he has since stated that his low back disability has worsened, and VA clinical records on file support his assertion.  Among other things, clinical records since the examination show complaints of pain and pressure in the lower back that were impacting his ability to stand for prolonged periods. 

Since most recent April 2009 VA examination, the medical evidence of record shows the Veteran has consistently sought treatment for his service-connected back disability due to complaints of pain and pressure.  Pertinent evidence of record includes March and April 2011 treatment records noting the Veteran underwent a laminectomy to relieve pressure from the nerves in his lower back to help reduce symptoms.  VA treatment records dated from July 2011 to July 2014 also note that the Veteran reported he experienced severe pain and pressure of the lumbar spine and lower back.  Additionally, on several occasions during the period of May 2012 through July 2014, the Veteran received epidural injections to decrease pain and swelling of the lumbar spine. 

In view of the record evidence noting treatment of the Veteran's back disability and the Veteran's contentions that his low back disability has increased in severity since the most recent VA examination, another examination is required to evaluate his current back disability.  Thus, to ensure that the record reflects the current extent of this disability, an examination, with findings responsive to the pertinent rating criteria, is needed. 

Finally, as this matter is being remanded for the reasons set forth above, attempts should also be made to obtain any outstanding treatment records (VA or private) relevant to the appeal.

Accordingly, the case is REMANDED for the following actions:

1.  Undertake appropriate development to obtain any outstanding medical records (VA or private) relevant to the appeal.  Any additional records identified by the Veteran should be obtained and associated with the claims file.  (Consent to obtain records should be obtained where necessary.)

Provide the Veteran opportunity to identify all recent sources of treatment for his low back disability.  Assist him in obtaining records of any such treatment.

2.  Thereafter, schedule the Veteran for a VA examination to evaluate the current severity of his service-connected low back disability.  The entire claims file, to include a copy of this remand and any pertinent medical records contained in Virtual VA and VBMS, must be reviewed by the examiner in conjunction with the examination.  

The ranges of forward flexion, extension, left and right lateral flexion, and left and right lateral rotation should be reported in degrees.  The examiner shall also specify whether and to what extent there is any additional loss due to any weakened movement, excess fatigability, incoordination, flare-ups, and/or pain, etc.  The combined effect of all functional losses due to such problems should be equated to disability manifested by limitation of motion beyond what is shown clinically.  In other words, the examiner should equate functional losses to a certain level of loss of motion.  In this regard, some speculation/conjecture on the examiner's part is necessary.  

The examiner shall report if there is ankylosis of the thoracolumbar spine and any neurological manifestations.  All neurological deficits due to this disability must be described in detail.

3.  After completing the above, and any other development deemed necessary, readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded opportunity to respond before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




